 
 Exhibit 10(ll)
 
CenterPoint Energy, Inc.
Summary of Named Executive Officer Compensation
 
    The following is a summary of compensation paid to the named executive
officers of CenterPoint Energy, Inc. (the “Company”). For additional information
regarding the compensation of the named executive officers, please read the
definitive proxy statement relating to the Company’s 2009 annual meeting of
shareholders to be filed pursuant to Regulation 14A.
 
    Base Salary. The following table sets forth the annual base salary of the
Company’s named executive officers effective April 1, 2009:
 

         
Name and Position
 
Base Salary
 
 
David M. McClanahan
President and Chief Executive Officer
 
$
1,060,000
 
 
Gary L. Whitlock
Executive Vice President
and Chief Financial Officer
 
$
505,000
 
 
Scott E. Rozzell
Executive Vice President, General
Counsel and Corporate Secretary
 
$
475,000
 
 
Thomas R. Standish
Senior Vice President and Group
President — Regulated Operations
 
$
457,000
 
 
C. Gregory Harper
Senior Vice President and Group President,
Pipelines and Field Services
 
$
340,000
 
 
       

     
    Short Term Incentive Plan. Annual bonuses are paid to the Company’s named
executive officers pursuant to the Company’s short term incentive plan, which
provides for cash bonuses based on the achievement of certain performance
objectives approved in accordance with the terms of the plan at the commencement
of the year. Information regarding awards to the Company’s named executive
officers under the short term incentive plan is provided in definitive proxy
statements relating to the Company’s annual meeting of shareholders.
 
    Long Term Incentive Plan. Under the Company’s long term incentive plan, the
Company’s named executive officers may receive grants of (i) stock option
awards, (ii) performance share awards, (iii) performance unit awards and/or
(iv) stock awards. The current forms of the applicable award agreements pursuant
to the Company’s long term incentive plan are included as exhibits hereto.

 
 

--------------------------------------------------------------------------------

 
